Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 1 of 31 Page ID #:1



  1   Anoush Hakimi (SBN 228858)
  2   anoush@handslawgroup.com
      Peter Shahriari (SBN 237074)
  3   peter@handslawgroup.com
  4   Ani Avetisyan (SBN 266679)
      ani@handslawgroup.com
  5   Laura Steven (SBN 332168)
  6   laura@handslawgroup.com
      THE LAW OFFICE OF HAKIMI & SHAHRIARI
  7   1800 Vine Street
  8   Los Angeles, CA 90028
      Telephone: (888) 635-2250
  9   Facsimile: (213) 402-2170
 10
      Attorneys for Plaintiff,
 11   PHILLIP WALKER
 12
 13                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 14
 15
      PHILLIP WALKER, an individual,            Case No.
 16
               Plaintiff,
 17
          v.
 18                                             COMPLAINT FOR VIOLATIONS
      RELLEK CRENSHAW, LLC, a                   OF: AMERICANS WITH
 19
      California limited liability company; and DISABILITIES ACT OF 1990, 42
 20   DOES 1-10,                                U.S.C. § 12181, et seq.; UNRUH
                                                CIVIL RIGHTS ACT, CALIFORNIA
 21
               Defendants.                      CIVIL CODE § 51, et seq.
 22
 23                                             DEMAND FOR JURY TRIAL
 24
 25
               Most Senior Americans will become disabled at some point in life.
 26
 27
 28

                                         COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 2 of 31 Page ID #:2



  1          Plaintiff Phillip Walker (hereinafter referred to as “Plaintiff”) complains of
  2
      Defendants Rellek Crenshaw, LLC, a California limited liability company; and
  3
  4   Does 1-10 (each, individually a “Defendant,” and collectively “Defendants”), and

  5   alleges as follows:
  6
                                          I.    PARTIES
  7
  8          1.       Phillip Walker is a senior citizen who has trouble walking. He has
  9   advanced arthritis in his right hip, which impairs (has impaired) his ability to walk
 10
      and stand. He uses a seat cane (a cane with a seat). He has difficulty moving his
 11
 12   upper torso and lower body. He experiences neuropathy in his left foot, which
 13   tends to go numb. He also has diabetes. Plaintiff is a disabled person entitled to
 14
      the protections of the California Unruh Civil Rights Act (UCRA) (see Cal. Civ.
 15
 16   Code §§ 51, et seq., 52, et seq.), the Americans with Disabilities Act (ADA) (see 42
 17   U.S.C. § 12102, et seq.), and other statutory laws which protect the rights of
 18
      “disabled persons.” Plaintiff has been issued permanent a Disabled Person Parking
 19
 20   Placard, by the State of California. Plaintiff is a California resident with physical
 21
      disabilities.
 22
             2.       Defendant Rellek Crenshaw, LLC, a California limited liability
 23
 24   company owned the property (the “Property”), located at 7207 S. Avalon Blvd.,
 25
      Los Angeles, CA 90003.
 26
             3.       There is a business establishment on the Property named “Rally’s,”
 27
 28
                                            2
                                        COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 3 of 31 Page ID #:3



  1   “the business”).
  2
            4.     The businesses are public accommodations as defined by 42 U.S.C. §
  3
  4   12181(7).

  5         5.     DOES 1 through 10 were at all relevant times lessors, lessees, property
  6
      owners, subsidiaries, parent companies, affiliates, employers, employees, agents,
  7
  8   corporate officers, managers, principles, and/or representatives of Defendants.
  9   Plaintiff is unaware of the true names and capacities of Defendants sued herein as
 10
      DOES 1 through 10, inclusive, and, therefore, sues those Defendants by fictitious
 11
 12   names. Plaintiff requests that the Court grant leave to amend this complaint to
 13   allege the true names and capacities when determined by whatever source.
 14
            6.     Defendants, at all relevant times, were relevant to this action; were the
 15
 16   owners, franchisees, franchisors, lessees, lessors, general partners, limited partners,
 17   agents, affiliates, employees, employers, representative partners, subsidiaries,
 18
      partner companies, and/or joint venturers of the remaining Defendants; and were
 19
 20   acting within the course and scope of that relationship. Upon information and
 21
      belief, Plaintiff alleges that each of the Defendants gave consent to, ratified, and/or
 22
      authorized the acts alleged of each of the remaining Defendants.
 23
 24         7.     Plaintiff visited the public accommodations owned, leased, and/or
 25
      operated by Defendants with the intent to purchase and/or use the goods, services,
 26
      facilities, privileges, advantages, and/or accommodations offered by Defendants.
 27
 28
                                           3
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 4 of 31 Page ID #:4



  1                             II.    JURISDICTION & VENUE
  2          8.     This Court has subject matter jurisdiction over this action pursuant to
  3
      28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) & (a)(4) for violations of the ADA.
  4
  5          9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
  6   action, arising from the same nucleus of operative facts, and arising out of the same
  7
      transactions, is also brought under the UCRA, which expressly incorporates the
  8
  9   ADA.
 10
             10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
 11
      the real property which is the subject of this action is located in this district, and
 12
 13   Plaintiff’s cause of action arose in this district.
 14
                                            III.   FACTS
 15
             11.    The Property is a facility which is open to the public and includes
 16
 17   business establishments.
 18
             12.    The Property has been newly constructed and/or underwent
 19
      remodeling, repairs, or alterations after January 26, 1992. Defendants have failed
 20
 21   to comply with California access standards which applied at the time of each new
 22
      construction and/or alteration, and/or failed to maintain accessible features in
 23
      operable working condition.
 24
 25          13.    Plaintiff visited the Property during the relevant statutory period on
 26
      two (2) separate occasions, in January 20201 and February 2021 to patronize the
 27
 28
      business on the Property.
                                             4
                                         COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 5 of 31 Page ID #:5



  1         14.    Defendants did not offer persons with disabilities with equivalent
  2
      facilities, privileges, and advantages offered by Defendants to other patrons.
  3
  4         15.    Plaintiff encountered barriers, both physical and intangible, that

  5   interfered with, and denied, Plaintiff the ability to use and enjoy the goods, services,
  6
      privileges, and/or accommodations offered at the Property.
  7
  8         16.    Parking is one of the facilities, privileges, and advantages offered by
  9   Defendants to patrons of the Property.
 10
            17.    However, there was no accessible parking for disabled patrons at the
 11
 12   Property. The parking space(s) designated for disabled persons did not comply
 13   with the ADA.
 14
            18.    The parking area did not comply with the applicable California
 15
 16   Building Code (CBC).
 17         19.    When Plaintiff visited the Property, he experienced access barriers
 18
      related to parking, signage, and paths of travel.
 19
 20         20.    Plaintiff encountered the following barriers, conditions, and/or
 21
      violations at the Property:
 22
            The designated disabled parking space and the adjacent
 23
 24         loading/unloading access aisle are inaccessible. The entire area is full of
 25
            pavement distresses, such as uneven asphalt and slopes. These spaces
 26
            also have faded point and inadequate space dimensions. This area along
 27
 28
                                           5
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 6 of 31 Page ID #:6



  1        with the path(s) leading to the front of the business are problematic. The
  2
           access aisle does not adjoin an accessible route, because among other
  3
  4        things it is completely blocked off by trash can(s) and yellow tape. This

  5        causes Plaintiff to travel on an unmarked and unsafe vehicle pathway to
  6
           get to the front of the business. This Property further lacks compliant
  7
  8        signage.
  9
 10
           VIOLATION of 1991 ADAS § 4.3.2(1); 2010 ADAS § 206.2.1; 2010 CBC
 11
 12        § 1114B.1.2; 2019 CBC § 11B-206.2.1. (Exterior route of travel.) An
 13        accessible route of travel is not provided to all entrances and portions of the
 14
           building, to all entrances of the Property, and/or between the building and a
 15
 16        public way. Plaintiff needs a dedicated path of travel, free of obstructions
 17        and vehicles, where (on which) Plaintiff can travel. It is dangerous for
 18
           Plaintiff to navigate without a safe, protected, accessible route of travel; thus,
 19
 20        the violation interferes with Plaintiff’s ability to fully access the premises.
 21
 22
           VIOLATION of 1991 ADAS §§ 4.1.2(1), 4.3.2(1); 2010 ADAS §§ 206.1,
 23
 24        206.2, 206.2.1, 206.2.2, 206.2.4; 2010 CBC § 1114B.1.2; 2010 CBC §
 25
           1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-206.2.4.
 26
           (Accessible route of travel.) At least one accessible route shall be provided
 27
 28
                                          6
                                      COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 7 of 31 Page ID #:7



  1        within the site from accessible parking spaces and accessible passenger
  2
           loading zones; public streets and sidewalks; and public transportation stops to
  3
  4        the accessible building or facility entrance they serve. At least one accessible

  5        route shall connect accessible buildings, accessible facilities, accessible
  6
           elements, and accessible spaces that are on the same site. The requisite
  7
  8        accessible route of travel is not provided. Plaintiff needs an accessible route
  9        of travel, with level and smooth ground, free of obstructions and vehicles,
 10
           whereupon Plaintiff can ambulate. It is dangerous for Plaintiff to travel these
 11
 12        areas without a safe, protected, accessible route of travel; thus, the violation
 13        interferes with Plaintiff’s ability to fully access the premises. The lack of a
 14
           safe and accessible route, with a smooth and level surface, denied Plaintiff
 15
 16        full and equal use or access during each of Plaintiff’s visits by making it
 17        difficult/ harder for Plaintiff to traverse.
 18
 19
 20        VIOLATION of 1991 ADAS § 4.1.2(7); 2010 ADAS § 216.6; 2010 CBC §
 21        1127B.3; 2019 CBC § 11B-216.6. (Directional signage.) There is no
 22
           directional signage showing an accessible path of travel to an accessible
 23
 24        entrance. Plaintiff faces an increased risk of injury if Plaintiff is required to
 25
           backtrack because Plaintiff cannot find an accessible entrance into the
 26
           business/building. Thus, Plaintiff requires clear signage directing him to any
 27
 28
                                           7
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 8 of 31 Page ID #:8



  1        accessible entrance(s). Accessible entrances should be marked with an
  2
           International Symbol of Accessibility.
  3
  4        VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § § 11B-502.8, 11B-

  5        502.8.2. (Off-street unauthorized parking sign – not posted.) The tow away
  6
           sign(s) (white sign stating that “UNAUTHORIZED VEHICLES PARKED
  7
  8        IN DESIGNATED ACCESSIBLE SPACES … WILL BE TOWED
  9        AWAY”) must be posted in a conspicuous place at each entrance to an off-
 10
           street parking lot (facility), or immediately adjacent to and visible from each
 11
 12        designated parking stall (space). The requisite sign(s) are not posted. The
 13        signs are illegible because they are covered by vandalism (i.e., graffiti and
 14
           adhesive stickers). Plaintiff must use the designated disabled parking spaces
 15
 16        and requires the proper protections of an access aisle and an accessible route
 17        of travel to safely access the Property. Clear signage that explicitly warns of
 18
           the consequences for improperly parking in the designated disabled parking
 19
 20        spaces will deter others without disabilities from parking there.
 21
 22
           VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § § 11B-502.8, 11B-
 23
 24        502.8.2. (Off-street unauthorized parking sign – not posted.) The tow away
 25
           sign(s) (white sign stating that “UNAUTHORIZED VEHICLES PARKED
 26
           IN DESIGNATED ACCESSIBLE SPACES … WILL BE TOWED
 27
 28
                                         8
                                     COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 9 of 31 Page ID #:9



  1        AWAY”) must be posted in a conspicuous place at each entrance to an off-
  2
           street parking lot (facility), or immediately adjacent to and visible from each
  3
  4        designated parking stall (space). The requisite sign(s) are not posted.

  5        Plaintiff must use the designated disabled parking spaces and requires the
  6
           proper protections of an access aisle and an accessible route of travel to
  7
  8        safely access the Property. Clear signage that explicitly warns of the
  9        consequences for improperly parking in the designated disabled parking
 10
           spaces will deter others without disabilities from parking there.
 11
 12
 13        VIOLATION of 2010 ADAS §§ 206.1, 206.2, 206.2.1, 206.2.2, 206.2.4;
 14
           2010 CBC § 1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-
 15
 16        206.2.4. (Path of travel into building entrances.) There is no accessible path
 17        of travel into the building entrance. Plaintiff needs a dedicated path of travel,
 18
           free of obstructions and vehicles, where (on which) Plaintiff can safely
 19
 20        travel. It is dangerous for Plaintiff to without a safe, protected, accessible
 21        path of travel; thus, the violation interferes with Plaintiff’s ability to fully
 22
           access the premises.
 23
 24
 25
 26        VIOLATION of 2010 ADAS § 403.3; 2019 CBC § 11B-403.3.

 27        (Route/path of travel – cross slopes.) The cross slopes of the route/path of
 28
                                          9
                                      COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 10 of 31 Page ID #:10



   1        travel are greater than two percent (2%). It is difficult for Plaintiff to travel
   2
            on surfaces with excess slopes. Plaintiff is at risk of falling when there are
   3
   4        surfaces with excess slopes. The presence of excess slopes denied Plaintiff

   5        full and equal use or access during Plaintiff’s visits by making it difficult
   6
            and/or uncomfortable for Plaintiff to traverse the property/route. The barrier
   7
   8        also deterred/deters Plaintiff from visiting the Property because it would
   9        make it difficult and/or uncomfortable for Plaintiff to walk/traverse the
  10
            property/route.
  11
  12
  13        VIOLATION of 1991 ADAS §§ 4.5.2, 4.6.8; 2010 ADAS §§ 302.1, 303.1,
  14
            303.2, 303.3, 303.4; 2010 CBC §§ 1120B.2, 1133 B.7.1, 1133B.7.4; 2019
  15
  16        CBC §§ 11B-303.1, 11B-303.2, 11B-303.3, 11B-303.4, 11B-303.5. (Abrupt
  17        changes in level; uneven ground surface.) Floor and ground surfaces shall be
  18
            stable, firm, and slip resistant. Changes in level of 1/4 inch high maximum
  19
  20        shall be permitted to be vertical and without edge treatment. Changes in
  21        level between ¼-inch high minimum and ½-inch high maximum shall be
  22
            beveled with a slope not steeper than 1:2. Changes in level greater than 1/2
  23
  24        inch high shall be ramped. The route of travel, including from the designated
  25
            disabled parking space to the entrance of the building/business, have an
  26
            uneven ground surface with changes in level exceeding one-half inch (1/2")
  27
  28
                                          10
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 11 of 31 Page ID #:11



   1        (and no ramps are provided). The route of travel has damaged ground which
   2
            is not flush or flat. The ground has pavement distresses. The types of
   3
   4        pavement distresses which exist include but are not limited to: alligator

   5        (fatigue) cracking; joint reflection cracking; potholes; asphalt bleeding;
   6
            patching near utilities; block cracking; raveling; stripping; corrugation and
   7
   8        shoving; and depressions. These pavement distresses are made worse and
   9        exacerbated by design elements which do not follow the ADAAG. These
  10
            areas should be fixed immediately because they pose a tripping and/or falling
  11
  12        hazard. Plaintiff, a cannot safely and fully enjoy the premises when such
  13        conditions are present. These excess changes in level and uneven ground
  14
            surfaces pose risks to Plaintiff, including that Plaintiff’s foot, may catch on
  15
  16        the uneven ground causing Plaintiff to fall. These abrupt changes in level
  17        pose an increased risk of danger to Plaintiff, as Plaintiff is more likely to
  18
            trip/fall than someone without disabilities. The excess changes in level (i.e.,
  19
  20        uneven ground) denied Plaintiff full and equal use or access during each of
  21
            Plaintiff’s visits by making it difficult/harder and more dangerous for
  22
            Plaintiff to traverse the property/route. The excess changes in level (i.e.,
  23
  24        uneven ground) also deterred/deters Plaintiff from visiting the Property
  25
            because it would be difficult/harder and more dangerous for Plaintiff to
  26
            traverse the property/route.
  27
  28
                                          11
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 12 of 31 Page ID #:12



   1
   2
   3
   4        VIOLATION of 1991 ADAS § 4.29.5; 2010 CBC § 1133B.8.5; 2019 CBC

   5        § 11B-247.1.2.5. (Hazardous Vehicular Area.) The path of travel crosses a
   6
            vehicular way, but the walking surface is not separated by curbs, railings, or
   7
   8        a continuous detectable warning. There is no safe way for Plaintiff to travel
   9        from the designated disabled parking space to the business/building entrance.
  10
            Plaintiff is forced to travel a dangerous route, behind parked cars and in the
  11
  12        vehicle drive to the business entrance. Plaintiff faces an increased risk of
  13        injury if Plaintiff has to travel in the path of vehicles because it is more
  14
            difficult for drivers to see Plaintiff, and Plaintiff cannot quickly move out of
  15
  16        the way of an oncoming vehicle. Thus, Plaintiff requires a safe path away
  17        from other vehicles. The safe, accessible path must be clearly marked so that
  18
            Plaintiff can find it.
  19
  20
  21        VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.2.; 2010 CBC §§
  22
            1129B.3, 1129B.4; 2019 CBC §§ 11B-502.2, 11B-502.6.4.1, 502.6.4.2.
  23
  24        (Faded paint – accessible parking space lines.) The paint used for the
  25
            designated disabled parking space is so worn and aged that it cannot (can
  26
            hardly) be seen. This makes it unclear where the actual designated disabled
  27
  28
                                          12
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 13 of 31 Page ID #:13



   1        parking space is, and it makes it difficult for Plaintiff to use the space.
   2
            Plaintiff needs to be able to use the designated disabled parking space, which
   3
   4        should be located closest to the entrance and linked to an accessible route of

   5        travel, because it is more difficult for Plaintiff as opposed to non-disabled
   6
            persons, to maneuver about the Property. When the paint for the designated
   7
   8        disabled parking space is worn and aged, there is a greater risk that non-
   9        disabled patrons will park in the designated disabled parking space,
  10
            preventing Plaintiff from using it and accessing the business.
  11
  12
  13        VIOLATION of 2010 ADAS § 502.2; 2010 CBC § 1129B.3; 2019 CBC §
  14
            11B-502.2. (Width of designated disabled parking space.) The designated
  15
  16        disabled parking space measured/measures less than nine feet (9') wide,
  17        which made (would make) it difficult for Plaintiff to use the designated
  18
            space, and which denied (would deny) plaintiff full and equal use and access
  19
  20        of the full width of the required space. Plaintiff cannot safely disembark from
  21        the vehicle when adequate space is not provided. Plaintiff needs to be able to
  22
            use the designated disabled parking space, which should be located closest to
  23
  24        the entrance and linked to an accessible route of travel, because it is more
  25
            difficult for Plaintiff, as opposed to non-disabled persons to maneuver about
  26
            the Property.
  27
  28
                                          13
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 14 of 31 Page ID #:14



   1
   2
   3
   4        VIOLATION of 2010 ADAS § 502.2; 2010 CBC § 1129B.3; 2019 CBC §

   5        11B-502.2. (Length of designated disabled parking space.) The designated
   6
            disabled parking space measures/measured less than eighteen feet (18') long,
   7
   8        which made (would make) it difficult for Plaintiff to use the designated
   9        space, and which denied (would deny) plaintiff full and equal use and access
  10
            of the full length of the required space. Plaintiff cannot safely park and
  11
  12        disembark from the vehicle when adequate space is not provided. Plaintiff
  13        needs to be able to use the designated disabled parking space, which should
  14
            be located closest to the entrance and linked to an accessible route of travel,
  15
  16        because it is more difficult for Plaintiff, as opposed to non-disabled persons,
  17        to maneuver about the Property.
  18
  19
  20
            VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3.2; 2010 CBC §
  21
  22        1129B.3; 2019 CBC § 11B-502.3.2. (Length of adjacent access aisle.) The

  23        access aisle adjacent to the designated disabled parking space is/was less than
  24
            eighteen feet (18') long (which is also the required length of the designated
  25
  26        disabled parking space), which denied (would deny) plaintiff full and equal

  27        use and access of the full length of the required access aisle. Plaintiff needs
  28
                                         14
                                      COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 15 of 31 Page ID #:15



   1        extra space to be able to safely exit the vehicle. When the access aisle is too
   2
            small, Plaintiff has difficulty disembarking from the vehicle, which poses a
   3
   4        greater risk of injury to Plaintiff and can also cause humiliation and/or

   5        frustration.
   6
   7
   8        VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3.1; 2010 CBC §
   9        1129B.3; 2019 CBC 11B-502.3.1. (Width of adjacent access aisle.) The
  10
            loading/unloading access aisle adjacent to the designated disabled parking
  11
  12        space is/was less than five feet (5') wide, which denied (would deny) plaintiff
  13        full and equal use and access of the full width of the required access aisle.
  14
            Plaintiff needs extra space to be able to safely exit the vehicle. When the
  15
  16        access aisle is too small, Plaintiff has difficulty disembarking from the
  17        vehicle, which poses a greater risk of injury to Plaintiff and can also cause
  18
            humiliation and/or frustration.
  19
  20
  21        VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.4; 2016 CBC §§
  22
            11B-502.4, 11B-502.3.3; 2010 CBC § 1129B.3.4. (Slope of designated
  23
  24        disabled parking spaces.) The designated disabled parking spaces have
  25
            slopes and cross slopes that are greater than two percent (2%). Given
  26
            Plaintiff’s mobility issues, Plaintiff needs to be able to traverse on a level
  27
  28
                                          15
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 16 of 31 Page ID #:16



   1        surface. Sloped ground surfaces pose risks to Plaintiff, including that
   2
            Plaintiff’s feet may catch on the sloped ground, causing Plaintiff to fall.
   3
   4        VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.4; 2010 CBC §

   5        1129B.3.3; 2019 CBC § 11B-502.4. (Slopes of adjacent access aisle.) The
   6
            loading/unloading access aisle adjacent to the designated disabled parking
   7
   8        spaces has surface slopes greater than two percent (2%). Given Plaintiff’s
   9        mobility issues, Plaintiff needs to be able to traverse on a level surface.
  10
            Sloped ground surfaces pose risks to Plaintiff, including that Plaintiff’s feet
  11
  12        may catch on the sloped ground, causing Plaintiff to fall.
  13
  14
            VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
  15
  16        1129B.3.1; 2019 CBC § 11B-502.3. (No loading/unloading access aisle.)
  17        The loading/unloading access aisle which is required to be adjacent to the
  18
            designated disabled parking space is/was essentially missing. There were a
  19
  20        few barely visible lines, which may have been the remnants of a once
  21        painted access aisle, but which did not constitute or depict a compliant
  22
            access aisle. This made it difficult for Plaintiff to use the space (i.e., the
  23
  24        barely visible former access aisle) to safely disembark from the vehicle. The
  25
            barrier denied (would deny) Plaintiff full and equal use or access, by
  26
            depriving Plaintiff of an aisle which is required to be properly striped/
  27
  28
                                          16
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 17 of 31 Page ID #:17



   1        marked for Plaintiff’s use (i.e., for the use of disabled persons as opposed to
   2
            nondisabled persons). Plaintiff requires sufficient space to safely disembark
   3
   4        with her mobility device(s) away from other vehicles. Also, when an access

   5        aisle is not clearly painted, there is a greater chance that non-disabled
   6
            individuals will park in the access aisle, blocking Plaintiff’s use thereof.
   7
   8
   9        VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § 11B-502.6.4.
  10
            (Parking space ground surface signage.) The paint used for the designated
  11
  12        disabled parking space is faded and cannot (can hardly) be seen; thus, there
  13        is no compliant surface signage at the designated disabled parking space.
  14
            The International Symbol of Accessibility is so faded and worn that it can
  15
  16        hardly be seen. This makes it difficult for Plaintiff and other patrons to
  17        identify or locate the designated disabled parking space. When the paint for
  18
            the International Symbol of Accessibility is so faded and worn, there is a
  19
  20        greater risk that non-disabled patrons will park in the designated disabled
  21        parking space, preventing Plaintiff from using it and accessing the business.
  22
            Plaintiff needs to be able to park in the space that is nearest to the entrance
  23
  24        and designated for disabled patrons. Plaintiff needs to be able to use an
  25
            accessible parking space, with an access aisle, to safely access the Property.
  26
            Clear surface signage that explicitly marks the designated disabled parking
  27
  28
                                          17
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 18 of 31 Page ID #:18



   1        space will deter others without disabilities from parking in the space, so that
   2
            the space can be available for Plaintiff’s use.
   3
   4        VIOLATION of 2010 ADAS § 502.3.3; 2010 CBC § 1129B.3.1; 2019

   5        CBC § 11B-502.3.3. (“NO PARKING” – ground surface signage.) The
   6
            words “NO PARKING,” which are required to be painted in the loading/
   7
   8        unloading access aisle, were missing (and/or were completely faded such that
   9        the words were no longer visible). As a result, non-disabled patrons parked
  10
            in the loading/unloading access aisle, blocking Plaintiff from being able to
  11
  12        use the access aisle. Plaintiff needs extra space to be able to safely exit the
  13        vehicle. Plaintiff has difficulty disembarking the vehicle, which poses a
  14
            greater risk of injury to Plaintiff and can cause humiliation and/or frustration.
  15
  16        Plaintiff cannot access the Property safely if Plaintiff cannot use an
  17        accessible parking space and adjacent access aisle.
  18
  19
  20        VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
  21        1129B.3; 2019 CBC § 11B-502.3. (Access aisle adjoining accessible route.)
  22
            The adjacent loading/unloading access aisles must adjoin an accessible route
  23
  24        to an accessible entrance. It does/did not. Plaintiff cannot access the
  25
            Property safely unless there is an access aisle onto which Plaintiff can
  26
            disembark from the vehicle. The access aisle must lead to an accessible route,
  27
  28
                                         18
                                      COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 19 of 31 Page ID #:19



   1        so that Plaintiff can safely travel to and enter the business. There is no safe
   2
            route of travel from the designated disabled parking space to the business
   3
   4        entrance. The barrier deterred/deters Plaintiff from visiting the property

   5        because the lack of a safe and accessible route would make it difficult,
   6
            uncomfortable, and/or unsafe for Plaintiff to walk around the property,
   7
   8        including to travel from the designated disabled parking space to the building
   9        entrance.
  10
  11
  12        VIOLATION of 1991 ADAS §§ 4.3.8, 4.5.2; 2010 ADAS §§ 302.1, 303.2,
  13        303.3, 303.4, 403.2; 2010 CBC §§ 1133B.7.1, 1133B.7.4; 2019 CBC §§
  14
            11B-302.1, 11B-303.2, 11B-303.3, 11B-303.4, 11B-403.2. (Changes in level
  15
  16        – designated disabled parking space.) There are excess changes in level (of
  17        more than one-half inch) within the parking spaces reserved for disabled
  18
            patrons. The asphalt is uneven, and has depressions, dips, and divots. The
  19
  20        ground has sunken and cracked parts. This makes travelling in this area
  21        difficult. These excess changes in level and uneven ground surfaces pose
  22
            risks to Plaintiff, including that Plaintiff may fall.
  23
  24
  25
            VIOLATION of 1991 ADAS §§ 4.3.7, 4.8.1; 4.8.4(2), 4.8.4(3); 2010 ADAS
  26
            § 403.3; 2010 CBC §§ 1133B.5.4.2, 1133B.5.4.6; 2019 CBC § 11B-403.3.
  27
  28
                                          19
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 20 of 31 Page ID #:20



   1        (Excess slopes; no compliant ramp.) The route(s) of travel has/have slopes
   2
            greater than 1:20 (5%), but there is no compliant ramp (with appropriate
   3
   4        level ramp landings at the top and bottom of each ramp). It is difficult for

   5        Plaintiff to walk on sloped surfaces that do not provide the safety features of
   6
            a compliant ramp. These excess changes in level pose risks to Plaintiff,
   7
   8        including that Plaintiff may fall. The lack of a complaint ramp, with its
   9        attendant safety/accessibility features, denied Plaintiff full and equal use or
  10
            access during his visits by making it difficult/harder for Plaintiff to traverse
  11
  12        the property/route.
  13
  14
            VIOLATION of 2010 CBC § 1133B.5.2; 2019 CBC § 11B-405.5.
  15
  16        (Minimum width of ramps.) The route of travel has slopes greater than 1:20
  17        (5%), but there is no compliant ramp. There is no compliant ramp with a
  18
            minimum width of forty-eight inches (48"). Plaintiff requires adequate space
  19
  20        to navigate on sloped surfaces and/or ramps and Plaintiff cannot do so
  21        without a ramp of sufficient width. The lack of a complaint ramp, of the
  22
            requisite width, denied Plaintiff full and equal use or access during Plaintiff’s
  23
  24        visits by making it difficult/ harder for Plaintiff to traverse the property/route.
  25
            The lack of a complaint ramp, of the requisite width, also deterred/deters
  26
            Plaintiff from visiting the Property because it would be difficult/harder for
  27
  28
                                          20
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 21 of 31 Page ID #:21



   1        Plaintiff to traverse the property/route.
   2
   3
   4        VIOLATION of 1991 ADAS § 4.8.2; 2010 CBC § 1133B.5.3. (Least

   5        possible slope of ramp.) There is no compliant ramp, with the least possible
   6
            slope, leading into the business. The curb ramp exceeds the maximum
   7
   8        running slope allowable. Plaintiff has difficulty traveling on slopes that are
   9        not compliant ramps.
  10
  11
  12        VIOLATION of 1991 ADAS § 4.8.2; 2019 CBC § 11B-405.2. (Maximum
  13        slope of ramp.) Ramp runs shall have a running slope not steeper than 8.33%
  14
            (1:12). The slope of the area leading into the business is/was greater than
  15
  16        8.33%. This exceeds the maximum running slope allowable. It is difficult
  17        and dangerous for Plaintiff to walk on excess slopes, and/or sloped surfaces
  18
            that do not provide the safety features of a compliant ramp. The presence of
  19
  20        excessively steep running slopes (and the absence of a compliant ramp)
  21        denied/denies Plaintiff full and equal use or access by making it
  22
            difficult/harder for Plaintiff to walk/traverse the property/route.
  23
  24
  25
            VIOLATION of 2010 ADAS § 403.3; 2019 CBC § 11B-403.3. (Route of
  26
            travel/ramp – cross slope.) The cross slope of the route of travel/ramp is
  27
  28
                                          21
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 22 of 31 Page ID #:22



   1        greater than two percent (2%). It is difficult for Plaintiff to walk/traverse on
   2
            surfaces with excess slopes. These excess slopes pose risks to Plaintiff,
   3
   4        including that Plaintiff may fall. Plaintiff has difficulty walking on excess

   5        slopes. Plaintiff is at risk of falling when there are surfaces with excess
   6
            slopes. The presence of excess slopes denied Plaintiff full and equal use or
   7
   8        access during his visits by making it difficult and/or uncomfortable to
   9        walk/traverse the property/route. The barrier also deterred/deters Plaintiff
  10
            from visiting the Property because it would make it difficult and/or
  11
  12        uncomfortable for Plaintiff to walk/traverse the property/route.
  13
  14
            VIOLATION of 2010 CBC § 1133B.5.4.9. (Ramp curb.) Required ramps
  15
  16        shall have a curb at least two (2) inches high, or a wheel guide rail two (2) to
  17        four (4) inches high on each side of the ramp landing that has a vertical drop
  18
            exceeding four (4) inches and that is not bounded by a wall or fence. The
  19
  20        ramp does not have a curb at least two (2) inches high, or an appropriate
  21        wheel guide rail. The lack of a complaint ramp, with its attendant
  22
            safety/accessibility features, denied Plaintiff full and equal use or access
  23
  24        during his visits by making it difficult/harder for Plaintiff to traverse the
  25
            property/route. The lack of a complaint ramp, with its attendant
  26
            safety/accessibility features, also deterred/deters Plaintiff from visiting the
  27
  28
                                          22
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 23 of 31 Page ID #:23



   1          Property because it would be difficult/harder for Plaintiff to traverse the
   2
              property/route.
   3
   4          21.    Plaintiff personally encountered the foregoing barriers, conditions,

   5   and/or violations.
   6
              22.    These barriers, conditions, and/or violations denied Plaintiff full and
   7
   8   equal access, and caused him difficulty, humiliation, and/or frustration.
   9          23.    The barriers, conditions, and/or violations existed during each of
  10
       Plaintiff’s visits in 2021.
  11
  12          24.    Defendants knew that the foregoing architectural barriers prevented
  13   access. Plaintiff will prove that Defendants had actual knowledge that the
  14
       architectural barriers prevented access, and that the noncompliance with the ADA
  15
  16   Standards for Accessible Design (ADAS), ADA Accessibility Guidelines for
  17   Buildings and Facilities (ADAAG), and/or the California Building Code (CBC)
  18
       was intentional.
  19
  20          25.    Plaintiff intends and plans to visit the Property again soon. Currently,
  21
       Plaintiff is reasonably deterred from returning to Defendants’ public
  22
       accommodation facilities because of the knowledge of barriers to equal access,
  23
  24   relating to Plaintiff’s disabilities, that continue to exist at the Property.
  25
              26.    Defendants have failed to maintain in working and useable condition
  26
       those features necessary to provide ready access to persons with disabilities.
  27
  28
                                             23
                                          COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 24 of 31 Page ID #:24



   1         27.    Defendants have the financial resources (i.e., financial ability) to
   2
       remove these barriers without much expense or difficulty in order to make the
   3
   4   Property more accessible to their mobility impaired customers (i.e., disabled

   5   persons). The removal of these barriers is readily achievable. The United States
   6
       Department of Justice has determined that removal of these types of barriers is
   7
   8   readily achievable.
   9         28.    Defendants refuse to remove these barriers.
  10
             29.    On information and belief, Plaintiff alleges that Defendants’ failure to
  11
  12   remove these barriers was/is intentional, because the barriers are logical and
  13   obvious. During all relevant times, Defendants had authority, control, and
  14
       dominion over these conditions. Thus, the absence of accessible facilities was/is
  15
  16   not a mishap; it was/is the result of intentional actions or inaction.
  17         30.    These barriers to access are described herein without prejudice to
  18
       Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
  19
  20   agents and/or experts. See Doran v 7-ELEVEN, Inc., 524 F.3d 1034 (9th Cir. 2008)
  21
       (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  22
       have all barriers that relate to his or her disability removed, regardless of whether
  23
  24   he or she personally encountered them).
  25
                   IV. FIRST CAUSE OF ACTION: VIOLATION OF THE
  26
                     AMERICANS WITH DISABILITIES ACT OF 1990
  27
  28
                                            24
                                         COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 25 of 31 Page ID #:25



   1                                  (42 U.S.C. § 12101, et seq.)
   2
                                       (Against All Defendants)
   3
   4             31.   Plaintiff alleges and incorporates by reference each and every

   5   allegation contained in all prior paragraphs of this complaint.
   6
                 32.   Title III of the ADA prohibits discrimination against any person on the
   7
   8   basis of disability in the full and equal enjoyment of the goods, services, facilities,
   9   privileges, advantages, or accommodations of any place of public accommodation
  10
       by any person who owns, leases, or operates a place of public accommodation. 42
  11
  12   U.S.C. § 12182(a).
  13             33.   Defendants discriminated against Plaintiff by denying him “full and
  14
       equal enjoyment” and use of the goods, services, facilities, privileges, and/or
  15
  16   accommodations they offered during each visit, and each incident of a deterred
  17   visit.
  18
                 34.   The acts and omissions of Defendants herein were/are in violation of
  19
  20   Plaintiff’s rights under the ADA and the regulations codified at 28 C.F.R. Part 36,
  21
       et seq.
  22
                 35.   Pursuant to the ADA, discrimination is a “failure to make reasonable
  23
  24   modifications in policies, practices or procedures, when such modifications are
  25
       necessary to afford goods, services, facilities, privileges, advantages or
  26
       accommodations to individuals with disabilities, unless the entity can demonstrate
  27
  28
                                             25
                                          COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 26 of 31 Page ID #:26



   1   that making such modifications would fundamentally alter the nature of such goods,
   2
       services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
   3
   4   12182(b)(2)(A)(ii).

   5         36.    The ADA requires removal of architectural barriers in existing
   6
       facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv)
   7
   8   (“discrimination includes … a failure to remove architectural barriers, and
   9   communication barriers that are structural in nature, in existing facilities, … where
  10
       such removal is readily achievable”). The term “readily achievable” is defined as
  11
  12   “easily accomplishable and able to be carried out without much difficulty or
  13   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
  14
       Standards for Accessible Design (ADAS), found at 28 C.F.R. Part 36, including the
  15
  16   ADA Accessibility Guidelines for Buildings and Facilities (ADAAG), at Part 36,
  17   Appendix A.
  18
             37.    If removal of any barrier is not readily achievable, a failure to make
  19
  20   goods, services, facilities, or accommodations available through alternative
  21
       methods is also prohibited if the alternative methods are readily achievable. 42
  22
       U.S.C. § 12182(b)(2)(A)(v).
  23
  24         38.    Defendants can remove the architectural barriers at their facility
  25
       without much difficulty or expense. Defendants violated the ADA by failing to
  26
       remove the barriers because removal was readily achievable. For instance, there
  27
  28
                                          26
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 27 of 31 Page ID #:27



   1   are companies which can repaint parking areas for as little as $350. Defendants can
   2
       afford such costs, which are a fraction of what Defendants receive in (rental or
   3
   4   business) profits in connection with such a large and expensive property.

   5         39.    Alternatively, if it was not “readily achievable” for Defendants to
   6
       remove barriers at their facilities, Defendants violated the ADA by failing to make
   7
   8   their services available through alternative methods which are readily achievable.
   9         40.    On information and belief, Plaintiff alleges that the facility was altered
  10
       after January 26, 1992, mandating compliance with accessibility requirements
  11
  12   under the ADA.
  13         41.    The ADA requires that facilities altered in a manner that affects or
  14
       could affect their usability must be made readily accessible to individuals with
  15
  16   disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).
  17         42.    Defendants altered the facilities at the Property in a manner that
  18
       violated the ADA, and/or failed to make the Property readily accessible to
  19
  20   physically disabled persons to the maximum extent feasible.
  21
             43.    The ADA also requires reasonable modifications in policies, practices,
  22
       or procedures, when such modifications are necessary to afford goods, services,
  23
  24   facilities, privileges, advantages, or accommodations to individuals with
  25
       disabilities, unless the entity can demonstrate that making such modifications
  26
       would fundamentally alter the nature of such goods, services, facilities, privileges,
  27
  28
                                           27
                                        COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 28 of 31 Page ID #:28



   1   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
   2
             44.    Defendants violated the ADA by failing to make reasonable
   3
   4   modifications in policies, practices, or procedures at the Property when these

   5   modifications were necessary to afford (and would not fundamentally alter the
   6
       nature of) the goods, services, facilities, privileges, advantages, or accommodations.
   7
   8         45.    Plaintiff seeks a finding from this Court that Defendants violated the
   9   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act.
  10
             46.    Here Defendants’ failure to make sure that accessible facilities were
  11
  12   available to, and ready to be used by, Plaintiff was/is a violation of law.
  13         47.    Plaintiff would like to continue to frequent the Property, which is close
  14
       to his home. However, he is deterred from doing so because he has been
  15
  16   discriminated against and is aware of accessibility barriers at the Property.
  17         48.    Among the remedies sought, Plaintiff seeks an injunction order
  18
       requiring compliance with federal and state disability access laws, and remediation
  19
  20   of the existing access violations (i.e., removal of the existing barriers) at the
  21
       Property.
  22
                   V. SECOND CAUSE OF ACTION: VIOLATION OF THE
  23
  24                              UNRUH CIVIL RIGHTS ACT
  25
                                     (Cal. Civ. Code §§ 51-53)
  26
                                      (Against All Defendants)
  27
  28
                                            28
                                         COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 29 of 31 Page ID #:29



   1          49.    Plaintiff repleads and incorporates by reference, as though fully set
   2
       forth herein, the allegations contained in all prior paragraphs of this complaint.
   3
   4          50.    California Civil Code § 51 states, in part: “All persons within the

   5   jurisdictions of this state are entitled to the full and equal accommodations,
   6
       advantages, facilities, privileges, or services in all business establishments of every
   7
   8   kind whatsoever.”
   9          51.    California Civil Code § 51 also states, in part: “No business
  10
       establishment of any kind whatsoever shall discriminate against any person in this
  11
  12   state because of the disability of the person.”
  13          52.    California Civil Code § 51(f) specifically incorporates, by reference,
  14
       an individual’s rights under the ADA into the Unruh Civil Rights Act (UCRA).
  15
  16          53.    The UCRA also provides that a violation of the ADA, or California
  17   state accessibility regulations, is a violation of the UCRA. Cal. Civ. Code § 51(f);
  18
       see Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal.
  19
  20   1994).
  21
              54.    Defendants’ above-mentioned acts and omissions have violated the
  22
       UCRA by denying Plaintiff his rights to full and equal use of the accommodations,
  23
  24   advantages, facilities, privileges, and services they offer, on the basis of Plaintiff’s
  25
       disability.
  26
              55.    Defendants’ above-mentioned acts and omissions have also violated
  27
  28
                                            29
                                         COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 30 of 31 Page ID #:30



   1   the UCRA by denying Plaintiff his rights to equal access pursuant to the ADA; and,
   2
       thus, Defendants are liable for damages. See Cal. Civ. Code § 51(f), 52(a).
   3
   4         56.   Because Defendants’ violation of the UCRA resulted in difficulty,

   5   discomfort, and/or embarrassment for Plaintiff, Defendants are each also
   6
       responsible for statutory damages. See Cal. Civ. Code § 55.56(a), (c).
   7
   8   //
   9   //
  10
       //
  11
  12   //
  13   //
  14
       //
  15
  16   //
  17   //
  18
       //
  19
  20   //
  21
       //
  22
       //
  23
  24   //
  25
       //
  26
       //
  27
  28
                                          30
                                       COMPLAINT
Case 2:21-cv-03423-MCS-PVC Document 1 Filed 04/22/21 Page 31 of 31 Page ID #:31



   1         57.      Plaintiff was (actually) damaged by Defendants’ wrongful conduct.
   2
       He seeks actual damages, and statutory minimum damages of four thousand dollars
   3
   4   ($4,000) for each offense (i.e., for each occasion that Plaintiff was denied full and

   5   equal access).
   6
                                      PRAYER FOR RELIEF
   7
   8         WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
   9         1. For injunctive relief compelling Defendants to comply with the
  10
                   Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
  11
  12               Plaintiff is not invoking section 55 of the California Civil Code and is not
  13               seeking injunctive relief under the Disabled Persons Act.
  14
             2. Damages under the Unruh Civil Rights Act, which provides for actual
  15
  16               damages and statutory minimum damages of $4,000 per each offense.
  17         3. Reasonable attorney fees, litigation expenses, and costs of suit, pursuant
  18
                   to 42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  19
  20
  21                                      JURY DEMAND
  22
             Plaintiff demands a trial by jury on all issues so triable.
  23
  24
  25   Dated: April 19, 2021              THE LAW OFFICE OF HAKIMI & SHAHRIARI

  26                                      By:   /s/ Peter Shahriari
                                                PETER SHAHRIARI, ESQ.
  27                                            Attorney for Plaintiff Phillip Walker
  28
                                             31
                                          COMPLAINT
